NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



REIYN KEOHANE,                            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-4127
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 22, 2019.

Appeal from the Circuit Court for Lee
County; Joseph C. Fuller, Jr., Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Dawn A. Tiffin and Cynthia
Richards, Assistant Attorneys General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, KELLY, and VILLANTI, JJ., Concur.